Citation Nr: 1635859	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-31 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right foot pes planus prior to April 26, 2016, and in excess of 20 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spine degenerative disc disease (hereinafter, "lumbar spine disability").

3.  Entitlement to an initial disability rating in excess of 10 percent for right hip trochanteric bursitis (hereinafter, "right hip disability").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 2003 to July 2010.

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the conditions listed on the cover page.  The Veteran appealed the evaluations assigned. 


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, prior to February 10, 2015, the Veteran's right foot pes planus was moderate, with pain not relieved by arch supports. 

2.  Since February 10, 2015, the Veteran' right foot pes planus is shown to be severe with pain on use and characteristic callosities.

3.  At no time during the appeal period was the Veteran's right foot pes planus manifested by pronounced symptoms, such as marked pronation, extreme tenderness of plantar surface, inward displacement and severe spasm of the tendo achillis.

4.  For the entire appeal period, the Veteran's lumbar spine disability was manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, and without incapacitating episodes of intervertebral disc syndrome ( IVDS).

5.  For the entire appeal period, the Veteran's right hip disability has been characterized by pain and 125 degrees of flexion, extension greater than 5 degrees, and abduction greater than 10 degrees, with the ability to cross the legs and toe-out more than 15 degrees.


CONCLUSIONS OF LAW

1.  From July 29, 2010 to February 10, 2015, the criteria for a 10 percent evaluation, but no higher, for right foot pes planus were met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.71a, Diagnostic Code 5276 (2015).

2.  From February 10, 2015, the criteria for a 20 percent evaluation, but no higher, for right foot pes planus were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.71a, Diagnostic Code 5276 (2015).

3.  From February 10, 2015, the criteria for an evaluation in excess of 20 percent for right foot pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.71a, Diagnostic Code 5276 (2015).

4.  The criteria for an initial evaluation in excess of 10 percent for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.    § 4.71a, Diagnostic Codes 5003, 5242 (2015).

5.  The criteria for an initial evaluation in excess of 10 percent for a right hip disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.    § 4.71a, Diagnostic Codes 5251, 5252, 5253 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159 (b) (2015). 

The Veteran's claims for higher initial ratings stem from his disagreement with    the initial evaluations following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records, and VA examination reports.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. 
 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage      or inflammation in parts of the system, to perform normal working movements of    the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

a.  Right Foot Pes Planus

The Veteran's service-connected right foot pes planus is rated as noncompensable between July 29, 2010 and April 26, 2016, and 20 percent disabling thereafter, under 38 C.F.R. § 4.71a, Diagnostic Code 5276. 

Under Diagnostic Code 5276, a noncompensable evaluation is assigned when there   is mild acquired flatfoot and symptoms relieved by built-up shoe or arch supports.   A 10 percent disability rating is assigned where flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  For severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 20 percent disability rating is assigned for unilateral involvement.  For pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliance, a 30 percent rating is assigned for unilateral involvement. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The words "marked," "severe" and "pronounced" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

At his pre-discharge examination in July 2010, the Veteran reported recurring pain in the right foot.  He was sent for custom orthotics, although he could only wear them 8 hours at a time.  There was no tenderness on palpation and no evidence of limitation on walking or standing.

In his November 2010 notice of disagreement, the Veteran indicated he had to   wear expensive custom arch supports.  He indicated physical therapy and the arch supports had not helped and he indicated feeling "uncomfortable dull pain" in his foot at all times that physically drained him. 

In a July 2013 VA treatment record, it was noted the Veteran experienced pain and fatigue after standing and walking.  

On February 10, 2015, the Veteran underwent a VA examination of his feet.  It was noted the Veteran did not report pain or flare-ups impacting the function of his foot.  Pain on use or manipulation of the feet was not noted and there was no swelling. Characteristic callouses were noted on the right foot and it was noted the Veteran wore arch supports.  The weight-bearing line fell over or medial to the great toe. Extreme tenderness of the plantar surfaces of the feet was not noted and there was no marked deformity, such as pronation or abduction.  Inward bowing or spasms of the tendo achillis were not present.  It was noted pes planus did not have an impact on the Veteran's employability.  

An April 2016 VA treatment record indicated the Veteran had been treated since 2013 for plantar fasciitis and over pronation of the foot.  This record dated April 26, 2016 showed accentuated pain on use of the feet.

In May 2016, the Veteran underwent another VA examination.  Pain was noted      to be constant and located in the heels, arches and balls of the foot and toes.  No swelling was noted.   The Veteran indicating having custom orthotics twice, but  that they wore out and did not help.  It was indicated the Veteran was not currently wearing special shoes or inserts.  The Veteran reported flare-ups of pain with prolonged standing that lasts until he sat down.  Pain on manipulation and use of  the foot was noted.  Extreme tenderness of the plantar surfaces was not noted.  There was no objective evidence of marked deformity to include pronation or abduction on either foot.  Marked inward displacement and severe spasm of the tendo achillis were not present.  The examiner noted it was not possible to determine whether pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups or during repeated use of the joint because there was no conceptual or empirical basis for making such a determination without directly observing function under those conditions.  The examiner was not able to estimate either loss of range of motion or to describe loss of function due to pain or functional loss caused by flare-ups.  In terms of impact on employability, the Veteran stated he was unable to walk more than 30 to 40 minutes or to stand more than 30 to 40 minutes.

Upon review of the evidence, the Board concludes that at the beginning of the appeal period and prior to the February 10, 2015 VA examination, the Veteran's right foot pes planus can be characterized as moderate and was more severe than mild because his symptoms were not relieved by arch support.  Although evidence indicating weight-bearing line over or medial to great toe was not shown until the VA examination on February 10, 2015, the Board finds it reasonable to resolve doubt in the Veteran's favor and grant a 10 percent initial rating for right foot      pes planus because of the evidence of continuing treatment for pain that was not relieved by custom supports.  The Board also finds that as of February 10, 2015, the evidence supports resolving doubt in the Veteran's favor and granting a 20 percent rating based on the evidence of pronation in the treatment records, continuing pain and characteristic callosities.  

The Board finds, however, that an initial rating in excess of 10 percent is not warranted prior to the date of the February 2015 VA examination because the evidence does not show accentuated pain on manipulation and use of the foot, characteristic callosities or other more severe symptoms such as objective evidence of marked deformity, swelling on use, extreme tenderness or marked inward displacement and severe spasm of the tendo achillis.  In addition, a rating in excess of 20 percent is not warranted on or after February 10, 2015 because the evidence does not demonstrate that the Veteran's right foot pes planus is pronounced.  Specifically, the evidence does not indicate marked pronation, extreme tenderness of the plantar surface, or marked inward displacement and severe spasm of the tendo achillis on manipulation.  
 
To summarize, based on a review of the evidence, the Board will resolve doubt      in favor of the Veteran and grant an initial disability rating of 10 percent, but no higher, for right foot pes planus prior to February 10, 2015.  In addition, an increased evaluation of 20 percent, but no higher, is granted for right foot pes planus effective February 10, 2015.  As the preponderance of the evidence is against claims for disability ratings higher than those assigned, the benefit-of-the-doubt doctrine does not apply, and higher ratings must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

b.  Lumbar Spine

The Veteran's degenerative disc disease of the lumbar spine is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R.  § 4.71a.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine. In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code. Note (2) provides that, for VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are  zero to 30 degrees. The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined ROM is 240 degrees for the thoracolumbar spine. The normal ranges of motion for each component of spinal motion provided in this note are    the maximum that can be used for calculation of the combined ROM.  Id. 

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula). Under this Formula, a 10 disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the evidence, the Veteran underwent a pre-discharge examination in July 2010. He reported having recurrent episodes of severe back pain.  Range of motion was normal except for limitation of extension to 20 degrees.  A combined range of motion of 230 degrees was measured along with painful motion, although joint function was not additionally limited after repetitive motion.  

In his November 2010 notice of disagreement, the Veteran indicated that his      back pain limited what he could do for a living.  He indicating going through pain therapy to include multiple epidurals that had no long term effect.  In his November 2012 Form 9, he indicated pain after sitting, sexual activity and when traveling.  He indicated he recently began having muscle spasms.

A VA treatment record dated in December 2013 indicated constant lower back pain that was dull, aching, but "not too bad."  It was indicated to be worse after heavy lifting/prolonged sitting or time in bed.  It was noted range of motion was mildly limited with discomfort upon extension and rotation to the left causing right sided pain.  No palpable lumbar paraspinal muscle spasm was noted.  It was noted the Veteran was independent, drove and was employed in a sedentary job where he could move around every hour.   It was indicated the Veteran biked and did planks for exercise.  

In February 2014, the Veteran underwent a VA examination of his spine.  It was noted pain came and went and there was no position that made the pain better.  The Veteran reported flare-ups occurring once every couple of months.  Flexion was to 90 degrees with objective evidence of painful motion beginning at 80 degrees.  Extension was to 25 degrees with objective evidence of painful motion beginning   at 25 degrees.  Right lateral flexion was to 30 degrees with objective evidence of painful motion at 25 degrees.  Left lateral flexion was to 30 degrees with objective evidence of painful motion beginning at 25 degrees.  Right and left lateral rotation began and ended at 30 degrees with objective evidence of painful motion beginning 
at 30 degrees.  Following repetitive motion, extension was further limited to 20 degrees.  Functional loss was noted after repetitive motion, to include less movement than normal.  Muscle spasms were noted of the paraspinal muscles, left more than right.    The muscle spasms did not result in an abnormal gait or spinal contour.  Guarding of the spine was noted although it did not result in an abnormal gait or abnormal spinal contour.  Ankylosis was not present.  The Veteran was noted to have IVDS of the spine, but he had not had any incapacitating episodes over the past 12 months.  He was not using any assistive devices.  As to employability, it was noted the Veteran worked in IT and had to sit for many hours at a time.  

In February 2015, the Veteran underwent another VA examination.  It was noted a MRI done on August 15, 2013 showed disk herniation at L4-5 without central canal stenosis or exiting nerve root impingements.  The Veteran indicated a flare-up occurring in September 2014 for which he was in bed for 48 hours and had to go to the emergency room.  Flexion was to 70 degrees, extension was to 30 degrees, right and left lateral flexion was to 30 degrees and right and left lateral rotation was to 30 degrees.  Pain was noted on forward flexion and extension.  There was no localized tenderness noted.  It was noted there was no additional loss of function or range of motion after three repetitions. Ankylosis was not present.

Private medical records dated in in August 2016 noted spine forward flexion to     70 degrees, extension to 10 degrees, left lateral flexion to 30 degrees, right lateral flexion to 15 degrees, left lateral rotation to 20 degrees and right lateral rotation     to 10 degrees.  Pain was reported on movement.  It indicated the Veteran's pain  was moderate.  He indicated being able to lift medium weights if conveniently positioned.  He could not walk more than 1 mile or sit for more than 1 hour.

Upon review of the evidence, the Board finds that throughout the appeal period, the evidence does not reflect entitlement to a rating in excess of 10 percent.  In order to receive a 20 percent rating based upon limitation of motion of the spine, it would have to be shown that the Veteran has forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or a combined range of motion not greater than 120 degrees.  The medical evidence of record does not demonstrate such limitation.  In addition, although the evidence indicates that the Veteran experiences muscle spasms, there is no evidence this causes an abnormal gait or abnormal spinal contour.  In addition, there is no evidence of record of favorable or unfavorable ankylosis of the spine.  When considering the IVDS Formula, under Diagnostic Code 5243, the evidence does not support a more favorable rating as there is no evidence of incapacitating episodes lasting 1 week   or more.

The Board has also considered the Veteran's statements regarding the difficulty he experiences exercising, as well as the pain experienced during flare-ups.  However, the Board concludes that the medical findings on examination are of greater probative value than the lay allegations regarding the severity of his disability. Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher initial evaluation.


c.  Right Hip

The Veteran's right hip disability has been rated pursuant to Diagnostic Code 5299-5252 for limitation of flexion of the thigh.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27. Diagnostic codes ending in "99" are used to designate a disability that is not expressly addressed in the rating criteria.  Id.

Diagnostic Code 5252 provides for 10, 20, 30, and 40 percent evaluations when hip flexion is limited to 45, 30, 20, and 10 degrees, respectively.  Diagnostic Code 5251 provides for a single 10 percent evaluation when hip extension is limited to 5 degrees.  Additionally, Diagnostic Code 5253 provides a 10 percent evaluation for limitation  of rotation of the affected leg (with an inability to "toe-out" more than 15 degrees) or limitation of adduction causing an inability to cross legs, and a 20 percent evaluation for limitation of abduction resulting in motion lost beyond 10 degrees. 38 C.F.R. § 4.71a.

Normal hip flexion is to 125 degrees; normal hip abduction is to 45 degrees.  38 C.F.R. § 4.71, Plate II.

At the Veteran's pre-discharge examination in July 2010, he reported having recurring pain in the right hip after extensive walking or running.  Tenderness on palpation was noted.  Range of motion of the hip was normal without pain.  After repetition, the joint function was not additionally limited, although the Veteran reported muscle tightness.

In his November 2010 notice of disagreement, the Veteran indicated having constant hip cramps.  He indicated he could not run without his hip pain flaring     up and the pain made it difficult for him to use the restroom.  He indicated being completely limited from all sports or heavy activities requiring running.  In his November 2012 Form 9, he indicated having constant daily pain and tightness in  the groin.  

In a March 2014 VA treatment record, the Veteran complained of right hip pain  that was dull and constant.  He explained it was worse with prolonged sitting and relieved by activity.  It was noted the Veteran was sitting comfortably and had a near normal unassisted rapid gait.

In February 2015, the Veteran underwent a VA examination.  He did not report flare-ups that impacted the function of his hip or any functional loss or impairment.  Flexion was to 125 degrees, extension was to 30 degrees, abduction was to 40 degrees and adduction was to 25 degrees.  Adduction was not so limited that the Veteran could not cross his legs.  External rotation was to 60 degrees and internal rotation was to 40 degrees.  Pain was noted on abduction.  There was no evidence of pain with weight bearing or tenderness on palpation of the joint or associated soft tissue.  Functional impairment or any effect on employability was not noted.

Upon review of the evidence of record, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's right hip disability.

At no point during the appeal period have right hip extension and flexion or thigh abduction, adduction, or rotation been limited to even a compensable degree. Moreover, although the Veteran has reported pain and limited motion, and objective evidence of pain in response to repetitive motion was noted by the VA examiners, the RO specifically contemplated those symptoms in assigning an initial disability rating of 10 percent in the October 2012 statement of the case.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca, 8 Vet. App. 202 (1995).

The Board further finds that a higher rating is not warranted under any other Diagnostic Code. The evidence of record does not show that the Veteran has hip ankylosis, flail joint, or malunion of the femur. Accordingly, Diagnostic Codes 5250, 5254, and 5255 are not for application.

The Board has also considered the Veteran's statements regarding the difficulty    he experiences exercising, as well as the pain experienced during flare-ups.  However, the Board concludes that the medical findings on examination are of greater probative value than the lay allegations regarding the severity of his disability. Accordingly, the Board finds that the preponderance of the evidence       is against the claim for a higher initial evaluation.

d.  Extraschedular Consideration

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule. Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40, 4.45, 4.59 (2015); Mitchell, 25 Vet. App. 32, 37.  His complaints and the objective findings are contemplated in the rating criteria.  As his disability picture  is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate.  Id. at 115.  In any event, the Veteran does not contend and the evidence does not reflect that his conditions result in marked interference with employment or have resulted in frequent hospitalizations.  Accordingly, referral   for extraschedular consideration is not warranted.



ORDER

From July 29, 2010 to February 10, 2015, an initial disability rating of 10 percent for right foot pes planus is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

A disability rating of 20 percent for right foot pes planus is granted from February 10, 2015, subject to the rules and regulations governing the payment of VA monetary benefits.  

A disability rating higher than 20 percent for right foot pes planus from February 10, 2015 is denied.

An initial rating higher than 10 percent for lumbar spine degenerative disc disease is denied.

An initial rating higher than 10 percent for right hip trochanteric bursitis is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


